Title: To Thomas Jefferson from Bernard Peyton, 27 June 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dr Sir
Richd
27th June 1822—
I omitted in my last to enclose a triplicate of the bill of exchange, forwarded to Mr Williams of London, and do so now under cover herewith.I paid your curtail of $500 at the Farmers Bank this day it being taken off your $2500 note instead of the $4,000.— I have heard nothing yet of your bundle from Petersburg or from Mayo, nor have I been able to forward your herrings and shad to Milton, I will do so the first opportunity—Very respectfully Sir Your Mo. Obd:B. PeytonP.S. The writer of this is desired to say that Mr Peyton’s pen hand is so much crippled he cannot write—